Citation Nr: 0836982	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied service connection for 
an unspecified nervous condition (with consideration of 
schizophrenia).

The record reflects that the veteran was scheduled for a 
formal RO hearing in February 2008; however, in 
correspondence dated and received in February 2008, he 
withdrew this hearing request.  See 38 C.F.R. § 20.704(e) 
(2008).

In a February 2008 statement, the veteran clarified that his 
unspecified nervous condition is schizophrenia.  Therefore, 
the Board has rephrased the issue listed on the title page to 
better reflect the claim that is currently on appeal.

Service connection for a psychiatric disorder to include 
schizophrenia was previously denied by rating decisions in 
September 1991 and in July 1997.  It appears that the RO 
considered the claim on the merits in the July 2004 decision.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

For reasons explained below, the issue of service connection 
for a psychiatric disorder claimed as schizophrenia on the 
merits is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The July 1997 rating decision that denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder was not appealed and is final.

2.  The evidence received since that July 1997 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder 
and raises a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder claimed as schizophrenia.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen the claim for service connection for a psychiatric 
disorder, the Board finds that no discussion of VCAA 
compliance is necessary at this time. 

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Service connection for a psychiatric disorder to include 
schizophrenia was previously denied by rating decisions in 
September 1991 and in July 1997.  In September 1991, the 
claim was denied because the veteran was diagnosed with a 
personality disorder, which is a constitutional or 
developmental disorder and not a disability under the law.  
In July 1997, the claim was denied because the veteran's 
schizophrenia was not shown in service or within one year 
following discharge from service, and there was no evidence 
of a nexus to service. 

The evidence received subsequent to that decision includes a 
March 2008 statement from a VA staff psychiatrist that there 
was a strong indication that the inception of the veteran's 
psychotic disorder occurred while he was in active duty. 

Such evidence clearly relates to an unestablished fact and 
raises a reasonable possibility of substantiating the claim.  
Thus, such evidence is new and material and the claim for 
service connection for a psychiatric disorder claimed as 
schizophrenia is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the veteran's claim.

The record shows that the veteran has been awarded benefits 
by the Social Security Administration (SSA).  However, a copy 
of the SSA decision and the underlying records upon which the 
award is based are not contained in the claims file.  As 
these records may be relevant to his claim, a request should 
be made to the SSA for any records pertaining to the veteran, 
including any decisions and any medical evidence relied upon 
in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board notes that the veteran has received multiple 
diagnoses, including schizophrenia and schizoid personality 
disorder.  The Board notes that while schizophrenia is a 
disability that is eligible for service connection, a 
personality disorder is not a disability for which such 
compensation can be established.  38 C.F.R. § 3.303(c).

In a March 2008 statement, a VA staff psychiatrist noted the 
veteran's history of being diagnosed with paranoid-type 
schizophrenia as well as bipolar disorder, and stated that 
the veteran "most likely suffers from a schizo-affective 
disorder which exhibits signs and symptoms at times which are 
seen in both of the other diagnoses."  Dr. W.B.R. went on to 
opine that, based upon a review of the veteran's service 
record (to include a report which stated that the veteran was 
disqualified from in-service job duties because he suffered 
from agitated depression), there was a strong indication that 
the inception of the veteran's psychotic disorder occurred 
while he was in active duty.  The letter does not include 
objective findings of a medical examination, nor does it 
appear that the physician reviewed all of the veteran's 
service treatment records or other evidence in the claims 
file.  In this regard, he did not address the diagnosis of a 
schizoid personality disorder rendered in service as the 
basis for his symptoms, nor the findings on separation 
examination that there was no psychosis, psychoneurosis, 
neurosis or other psychiatric disability at that time.  

The veteran was afforded a VA mental disorders examination in 
March 2008.  At that examination, the VA examiner diagnosed 
the veteran with schizophrenia residual by history and 
schizoid personality with passive aggressive features.  The 
examiner went on to state that, despite the veteran's 
reported diagnosis of schizophrenia, the only diagnosis that 
was evident at this examination was schizoid personality 
disorder with passive aggressive features.  He opined that it 
is less likely than not that the veteran's psychiatric 
problems are related to his service.  The examiner did not 
provide a rationale for his conclusions.  He also stated that 
there is ample evidence that the veteran's personality 
disorder was present prior to the service.  

In light of the above, the Board finds that an additional 
examination with medical opinion is necessary.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from 
the Boston VA healthcare system dating 
since April 2008.

2.  The RO/AMC should contact the SSA 
and request copies of all documents 
pertaining to the veteran, including 
any decisions and any medical records 
relied upon in making those decisions.

3.  After the above has been completed 
to the extent possible, schedule the 
veteran for a psychiatric examination 
to determine the nature of any current 
psychiatric disability and for an 
opinion as to whether such arose during 
service or is otherwise related to 
service.  All tests deemed necessary 
including psychological testing, to 
determine whether the veteran currently 
suffers from an acquired psychiatric 
disorder, a personality disorder, or 
both, should be accomplished and the 
results reported.  A rationale for the 
opinions expressed should be provided.

Following review of the claims file and 
examination of the veteran, the 
examiner should answer the following 
questions:

(a) Does the veteran suffer from a 
current psychiatric disability (as 
opposed to a personality disorder) 
and if so, is it at least as likely 
as not (50 percent probability or 
greater) that the currently diagnosed 
psychiatric disorder arose during 
service or is otherwise related to 
service?  If the veteran does not 
suffer from a psychiatric disability 
(other than a personality disorder) 
the examiner should indicate whether 
the prior diagnoses of such are 
misdiagnoses or whether the 
previously diagnosed psychiatric 
disorder(s) is/are in remission.

(b) If a current psychiatric 
disability (other than the 
personality disorder) was present in 
service, did it pre-exist service?

(c) If the current psychiatric 
disability pre-existed service, was 
the underlying psychiatric disorder 
(other than the personality disorder) 
permanently worsened in severity 
during his service beyond the normal 
progress of the condition, or did the 
complaints documented during service 
represent no more than an 
exacerbation or temporary flare-up of 
symptoms?

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and given the opportunity 
to respond thereto.  The case should 
then be returned to the Board for 
further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


